 

Exhibit 10.1

 

EXECUTION COPY

 

VOTING AGREEMENT, dated as of September 9, 2020 (this “Agreement”), among Austin
HoldCo Inc., a Delaware corporation (“Parent”), and the persons listed on
Schedule A hereto (each, a “Stockholder” and collectively, the “Stockholders”).

 

WHEREAS Parent, Austin HoldCo Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Sub”) and Virtusa Corporation, a Delaware corporation
(the “Company”) propose to enter into an Agreement and Plan of Merger dated as
of the date hereof (as the same may be amended or supplemented, the “Merger
Agreement”; capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement) providing for the merger of Sub with
and into the Company;

 

WHEREAS each Stockholder beneficially owns the number of shares of Company
Common Stock, Company Series A Preferred Stock and other capital stock of the
Company set forth opposite such Stockholder’s name on Schedule A hereto (such
shares of Company Common Stock, Company Series A Preferred Stock and other
capital stock of the Company, together with any other shares of capital stock of
the Company acquired by such Stockholder after the date hereof and during the
term of this Agreement, being collectively referred to herein as the “Subject
Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that the Stockholders enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.  Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants to Parent (only as to such Stockholder and not
any other Stockholder) as follows:

 

(a)      Authority; Execution and Deliver; Enforceability. The Stockholder has
all requisite power and authority to execute this Agreement and to consummate
the transactions contemplated hereby. The execution and delivery by the
Stockholder of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of such
Stockholder. The Stockholder has duly executed and delivered this Agreement, and
this Agreement constitutes the legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
subject to such enforceability potentially being limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally. The execution and delivery by the
Stockholder of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the
Stockholder under, any provision of any Contract to which the Stockholder is a
party or by which any properties or assets of the Stockholder are bound or,
subject to the filings and other matters referred to in the next sentence, any
provision of any Action, Judgment or applicable Law applicable to the
Stockholder or the properties or assets of the Stockholder. If the Stockholder
is a natural person who is married and resides in a community property state,
then such Stockholder’s spouse has executed and delivered to Parent a spousal
consent in the form of Annex I hereto concurrent with the execution and delivery
hereof.

 



1

 

 

(b)     No consent of, or registration, declaration or filing with, any
Governmental Entity is required to be obtained or made by or with respect to the
Stockholder in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than such reports under Sections 13(d) and 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby.

 

(c)     The Subject Shares. The Stockholder is the record and beneficial owner
of and has good and marketable title to, the Subject Shares, free and clear of
any Liens other than restrictions on transfer under applicable state and federal
securities laws. The Stockholder does not own, of record or beneficially, any
shares of capital stock of the Company other than the Subject Shares. The
Stockholder has the sole right to vote the Subject Shares, and none of the
Subject Shares is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting of the Subject Shares, except as
contemplated by this Agreement.

 

(d)     Brokers. No broker, investment banker, financial advisor or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the Merger and the other Transactions based
upon arrangements made by or on behalf of the Stockholder.

 

(e)      Merger Agreement. The Stockholder understands and acknowledges that
Parent is entering into, and causing Sub to enter into, the Merger Agreement in
reliance upon the Stockholder’s execution and delivery of this Agreement.

 

Section 2.  Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder as follows: Parent has all requisite corporate
power and authority to execute this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Parent of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Parent. Parent has duly executed and
delivered this Agreement, and this Agreement constitutes the legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, subject to such enforceability potentially being limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally. The execution and delivery by Parent
of this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of Parent
under, any provision of any Contract to which Parent is a party or by which any
properties or assets of Parent are bound or, subject to the filings and other
matters referred to in the next sentence, any provision of any Action, Judgment
or applicable Law applicable to Parent or the properties or assets of Parent. No
consent of, or registration, declaration or filing with, any Governmental Entity
is required to be obtained or made by or with respect to Parent in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than such reports by
Parent under Sections 13(d) and 16 of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby.

 



2

 

 

Section 3.  Agreement to Vote; Other Covenants of the Stockholders. Each
Stockholder covenants and agrees as follows:

 

(a) Agreement to Vote.

 

(1)      In Favor of Merger. At any meeting of the stockholders of the Company
called to seek the Company Stockholder Approval, or at any adjournment or
postponement thereof, or in connection with any written consent of the
stockholders of the Company or in any other circumstances upon which a vote,
consent or other approval with respect to the Merger Agreement, any other
Transaction Agreement, the Merger, or any other Transaction is sought, the
Stockholder (i) shall, if a meeting is held, appear at such meeting or otherwise
cause the Subject Shares to be counted as present at such meeting for purposes
of establishing a quorum and respond to each request by Parent or the Company
for written consent, if any, and (ii) shall vote or cause to be voted (and with
respect to the Company Series A Preferred Stock, on an as-converted basis)
(including by written consent, if applicable) the Subject Shares in favor of
granting the Company Stockholder Approval.

 

(2)      Against Other Transactions. At any meeting of stockholders of the
Company or at any postponement or adjournment thereof, or in connection with any
written consent of the stockholders of the Company or in any other circumstances
upon which the Stockholder’s vote, consent or other approval is sought, the
Stockholder shall vote (or cause to be voted) (and with respect to the Company
Series A Preferred Stock, on an as-converted basis) the Subject Shares against
(including by withholding written consent, if applicable) (i) any merger
agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company,
(ii) any Acquisition Proposal, (iii) any election of directors of the Company
(other than the election of directors proposed by the Company as part of
“management’s slate” in the Company’s own proxy statement) or any other matters
proposed by a third party in a proxy solicitation and (iv) any amendment of the
Company Charter or the Company Bylaws or other proposal or transaction involving
the Company or any Company Subsidiary, which amendment or other proposal or
transaction would be reasonably likely to in any manner impede, interfere with,
delay or attempt to discourage, frustrate the purposes of, result in a breach by
the Company of, prevent or nullify any provision of the Merger Agreement or any
other Transaction Agreement, the Merger, or any other Transaction or change in
any manner the voting rights of any class of Company Capital Stock. The
Stockholder shall not take or commit or agree to take any action inconsistent
with the foregoing.

 



3

 

 

(3)      Revoke Other Proxies. The Stockholder represents that any proxies
heretofore given in respect of the Subject Shares that may still be in effect
are not irrevocable, and such proxies are hereby revoked.

 

(4)      Irrevocable Proxy. The Stockholder hereby irrevocably grants to, and
appoints, Parent, and any individual designated in writing by Parent, and each
of them individually, as the Stockholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of the Stockholder,
to vote the Subject Shares, or grant a consent or approval in respect of the
Subject Shares in a manner consistent with this Section 3(a). The Stockholder
understands and acknowledges that Parent is entering into and causing Sub to
enter into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement. The Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 3(a)(4) is given in connection with the
execution of the Merger Agreement, and that such irrevocable proxy is given to
secure the performance of the duties of the Stockholder under this Agreement.
The Stockholder hereby further affirms that the irrevocable proxy is coupled
with an interest and may under no circumstances be revoked. The Stockholder
hereby ratifies and confirms all that such irrevocable proxy may lawfully do or
cause to be done by virtue hereof. Such irrevocable proxy is executed and
intended to be irrevocable in accordance with the provisions of Section 212(e)
of the DGCL. The irrevocable proxy granted hereunder shall automatically
terminate upon the termination of this Agreement. Upon delivery of written
request to do so by Parent, such Stockholder shall as promptly as practicable
execute and deliver to Parent a separate written instrument or proxy that
embodies the terms of the irrevocable proxy set forth in this Section 3(a)(4).

 

(b)     Conversion of Preferred Stock. To the extent the Stockholder holds any
shares of Company Series A Preferred Stock, the Stockholder shall submit all of
its shares of Company Series A Preferred Stock for conversion into shares of
Company Common Stock in accordance with Section 6 of the Certificate of Powers,
Designations, Preferences and Rights of such Company Series A Preferred Stock
(the “Preferred Stock Certificate of Designation”), with such conversion to only
become effective immediately prior to the Effective Time in connection with the
consummation of the Merger (which conversion, for the avoidance of doubt, shall
be “in connection with” a Make-Whole Fundamental Change (as such terms are used
and defined in the Preferred Stock Certificate of Designation), at the then
applicable Conversion Rate (as defined in the Preferred Stock Certificate of
Designation), including any increase to the Conversion Rate pursuant to Section
6(i) of the Preferred Stock Certificate of Designation. The Stockholder shall
not submit any shares of Company Series A Preferred Stock for conversion into
shares of Company Common Stock at any other time other than as set forth in this
Section 3(b). The Stockholder and the Company agree that, if the Merger
Agreement shall have been validly terminated in accordance with its terms, (a)
the election to convert shall be deemed to be automatically validly withdrawn
and the conversion shall not occur, and (b) the Company shall, and shall cause
the Conversion Agent (as defined in the Certificate of Designation) to, promptly
return to the Stockholder all shares of Company Preferred Stock surrendered in
connection with the conversion. To the extent the Stockholder holds any shares
of Company Series A Preferred Stock, the Stockholder hereby acknowledges and
agrees that, in accordance with Section 5(b) of the Preferred Stock Certificate
of Designation, the holders of the Company Series A Preferred Stock shall not be
entitled to vote as a separate class with respect to the consummation of the
transactions contemplated by the Merger Agreement, but shall vote together as
one class with the shares of Company Common Stock (with each outstanding share
of Company Series A Preferred Stock entitled to cast the number of votes equal
to the number of whole shares of Company Common Stock into which such share of
Company Series A Preferred Stock is convertible as of the record date for
determining stockholders entitled to vote at the Company Stockholder Meeting).

 



4

 

 

(c)      No Transfer. Other than pursuant to this Agreement, the Stockholder
shall not, directly or indirectly, (i) sell, transfer, tender, grant, pledge,
assign or otherwise dispose of (including by gift, tender or exchange offer,
merger or operation of law), encumber, hedge or utilize a derivative to transfer
the economic interest in (collectively, “Transfer”), or enter into any Contract,
option or other arrangement (including any profit sharing arrangement) with
respect to the Transfer of, any Subject Shares to any person other than pursuant
to the Merger, (ii) grant any proxies (other than as set forth in this
Agreement) or enter into any voting arrangement, whether by proxy, voting
agreement, voting trust or otherwise (including pursuant to any loan of Subject
Shares), or enter into any other agreement, with respect to any Subject Shares,
(iii) take any action that would make any representation or warranty of such
Stockholder herein untrue or incorrect or have the effect of preventing or
disabling the Stockholder from performing its obligations hereunder, or (iv)
commit or agree to take any of the foregoing actions or take any other action or
enter into any Contract that would reasonably be expected to make any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or delaying the Stockholder from performing any of its
obligations hereunder. Any action attempted to be taken in violation of the
preceding sentence will be null and void. Notwithstanding the foregoing, the
Stockholder may make (1) transfers by will or by community property laws or
other transfers for estate-planning purposes, subject to the transferee
executing and delivering a voting agreement substantially identical to this
Agreement to Parent prior to such transfer, in which case this Agreement shall
bind the transferee, (2) with respect to the Stockholder’s Company Stock Options
which expire on or prior to the termination of this Agreement, transfers, sale,
or other disposition of Subject Shares to the Company as payment for the (i)
exercise price of the Stockholder’s Company Stock Options and (ii) taxes
applicable to the exercise of such Stockholder’s Company Stock Options, (3) with
respect to the Stockholder’s Company RSU Awards, (i) transfers for the net
settlement of Stockholder’s Company RSU Awards settled in Subject Shares (to pay
any tax withholding obligations) or (ii) transfers for receipt upon settlement
of such Stockholder’s Company RSU Awards, and the sale of a sufficient number of
such Subject Shares acquired upon settlement of such securities as would
generate sales proceeds sufficient to pay the aggregate taxes payable by the
Stockholder as a result of such settlement, (4) if the Stockholder is a
partnership or limited liability company, a transfer to one or more partners or
members of Stockholder or to an Affiliated corporation, trust or other Person
under common control with the Stockholder, or if the Stockholder is a trust, a
transfer to a beneficiary, provided that in each such case the applicable
transferee has executed and delivered a voting agreement substantially identical
to this Agreement to Parent prior to such transfer and (5) transfers, sales or
other dispositions as Parent may otherwise agree in writing in its sole
discretion. If any voluntary or involuntary transfer of any Subject Shares
covered hereby shall occur (including a transfer or disposition permitted by the
foregoing sentence, sale by the Stockholder’s trustee in bankruptcy, or a sale
to a purchaser at any creditor’s or court sale), the transferee (which term, as
used herein, shall include any and all transferees and subsequent transferees of
the initial transferee) shall take and hold such Subject Shares subject to all
of the restrictions, liabilities and rights under this Agreement, which shall
continue in full force and effect, notwithstanding that such transferee is not a
Stockholder and has not executed a counterpart hereof or joinder hereto.

 



5

 

 

(d)      No Solicitation. The Stockholder shall not, and shall cause any
officer, director or employee of, or any investment banker, attorney or other
adviser or representative of, the Stockholder not to, directly or indirectly (i)
solicit, initiate or encourage the submission of, any Acquisition Proposal, or
take any other action to facilitate any inquiries or the making of any proposal
that constitutes, or may reasonably be expected to lead to, any Acquisition
Proposal, (ii) enter into any Acquisition Agreement with respect to any
Acquisition Proposal or (iii) enter into, participate in or continue any
discussions or negotiations regarding, or furnish to any person any information
with respect to, or otherwise cooperate in any way with or facilitate or enable
any Acquisition Proposal.

 

(e)      Waiver of Appraisal Rights. The Stockholder hereby irrevocably waives,
and agrees not to exercise or assert, any appraisal rights under Section 262 of
the DGCL and any other similar statute in connection with the Merger.

 

(f)       No Inconsistent Actions or Statements. The Stockholder shall not, and
shall cause its Affiliates not to (i) make any Acquisition Proposal or (ii)
issue any press release or make any other public statement with respect to the
Merger Agreement, the Merger any other Transaction Agreement or Transaction,
without the prior consent of Parent, except in the case of this clause (ii) as
may be required by applicable Law.

 

(g)      Disclosure in Proxy Statement. The Stockholder consents and authorizes
Parent and the Company to publish and disclose in the Proxy Statement and all
documents filed with the SEC in connection with the Merger Agreement its
identity and beneficial ownership of the Subject Shares and the nature of its
obligations under this Voting Agreement.

 

(h)     Notification of Acquisition of Additional Shares. At all times during
the period commencing with the execution and delivery of this Agreement and
continuing until termination hereof, the Stockholder shall promptly notify
Parent of the number of any additional shares of Company Common Stock, Company
Series A Preferred Stock or other capital stock of the Company and the number
and type of any other voting securities of the Company acquired by such
Stockholder, if any, after the date hereof and promptly deliver to Parent an
updated Schedule A including such Subject Shares. In the event of a stock
dividend or distribution, or any change in any of the Company Common Stock,
Company Series A Preferred Stock or other capital stock of the Company by reason
of any stock dividend, split-up, recapitalization, combination, exchange of
shares or the like, the terms “Subject Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of the Subject Shares may be
changed or exchanged.

 



6

 

 

Section 4.  Termination. This Agreement shall terminate upon the earliest of (i)
the Effective Time, (ii) upon the termination of the Merger Agreement in
accordance with its terms or (iii) the mutual written agreement of the parties
to terminate this Agreement, other than with respect to the liability of any
party for breach hereof prior to such termination. The Stockholder may terminate
this Agreement upon the entry by the Company without the prior written consent
of the Stockholder into any amendment, waiver or modification of the Merger
Agreement that results in (i) a change to the form of consideration to be paid
thereunder or (ii) a decrease in the Merger Consideration.

 

Section 5.  Additional Matters. Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as Parent may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

 

Section 6.  General Provisions.

 

(a)      Amendments. This Agreement may not be amended except by an instrument
in writing signed by each of the parties hereto, provided that this Agreement
may be amended, and any provision hereof may be waived, with respect to any
Stockholder by an instrument in writing signed by Parent and such Stockholder,
without the consent of any other party.

 

(b)      Capacity as Stockholder. Each Stockholder signs this Agreement solely
in such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company or any
of the Company Subsidiaries or in such Stockholder’s capacity as a trustee or
fiduciary of any employee benefit plan or trust, if applicable. Nothing in this
Agreement shall (or require Stockholder to attempt to) limit or restrict a
director and/or officer of the Company in the exercise of his or her fiduciary
duties consistent with the terms of the Merger Agreement solely in his or her
capacity as a director and/or officer of the Company or in his or her capacity
as a trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director and/or officer of
the Company or any trustee or fiduciary of any employee benefit plan or trust
from taking any action in his or her capacity as such director, officer, trustee
and/or fiduciary.

 

(c)      Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) to Parent in accordance with Section 9.02
of the Merger Agreement and to each Stockholder at its address set forth on
Schedule A hereto (or at such other address for a party as shall be specified by
like notice).

 



7

 

 

(d)      Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section to this Agreement unless otherwise
indicated. The preamble and the recitals set forth at the beginning of this
Agreement are incorporated by reference and made a part of this Agreement. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Wherever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The word
“extent” and the phrase “to the extent” shall mean the degree to which a subject
or thing extends, and such word or phrase shall not simply mean “if”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. The terms “or”, “any” or “either” are not exclusive.

 

(e)      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

(f)      Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement. This
Agreement shall become effective against Parent when one or more counterparts
have been signed by Parent and delivered to each Stockholder. This Agreement
shall become effective against each Stockholder when one or more counterparts
have been executed by such Stockholder and delivered to Parent. Each party need
not sign the same counterpart. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, “.pdf” format or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

 

(g)      No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a Contract, agreement, arrangement or
understanding between Parent and any Stockholder unless and until (a) the
Company Board has approved, for purposes of any applicable anti-takeover Laws
and regulations and any applicable provision of the certificate of incorporation
of the Company, the Merger Agreement and the Transactions, (b) the Merger
Agreement is executed by all parties thereto, and (c) this Agreement is executed
by Parent and such Stockholder.

 

(h)      Entire Agreement; No Third-Party Beneficiaries. This Agreement (i)
constitutes the entire agreement and supersedes all prior agreements,
understandings and representations, both written and oral, among the parties
with respect to the subject matter hereof and (ii) is not intended to confer
upon any person other than the parties hereto any rights (except the rights
conferred upon those persons specified as proxies pursuant to Section 3(a)(4))
or remedies hereunder.

 



8

 

 

(i)       Governing Law. This Agreement and any dispute arising hereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of laws principles of such State.

 

(j)      Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by Parent without the prior written consent of
each Stockholder or by any Stockholder without the prior written consent of
Parent, and any purported assignment without such consent shall be void. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

(k)      Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware, New Castle County, or, if that court does not have jurisdiction, a
federal court sitting in Wilmington, Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity. In addition, each
of the parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Court of Chancery of the State of Delaware, New Castle
County, or, if that court does not have jurisdiction, a federal court sitting in
Wilmington, Delaware in the event any dispute arises out of this Agreement or
any Transaction, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (d) agrees
that it will not bring any action relating to this Agreement or any Transaction
in any other court and (e) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

Section 7.  Other Matters. The Stockholder specifically identified on Schedule B
hereto hereby agrees to take the actions specified therein.

 

[Remainder of Page Intentionally Blank]

 

9

 

 

 

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

  [Name of Parent]         By       Name:     Title:         [Name of
Stockholder]         By       Name:     Title:             [Name of Stockholder]

 



10

 

 

SCHEDULE A

 

Name and Address of
Stockholder Total Shares of Common
Stock Owned Total Shares of Series A
Preferred Stock Owned                              

 

11

 

 



ANNEX I

 

Spousal Consent

 

The undersigned represents and warrants that the undersigned is the spouse of:

 

 

Name of Stockholder

 

and that the undersigned is familiar with the terms of the Voting Agreement (the
“Agreement”), dated as of September 9, 2020, among Austin HoldCo Inc., a
Delaware corporation (“Parent”), the undersigned’s spouse, and any other parties
signatory thereto. The undersigned hereby agrees that the interest of the
undersigned’s spouse in all property which is the subject of the Agreement shall
be irrevocably bound by the terms of the Agreement and by any amendment,
modification, waiver or termination signed by the undersigned’s spouse. The
undersigned further agrees that the undersigned’s community property interest or
quasi community property interest in all property which is the subject of the
Agreement shall be irrevocably bound by the terms of the Agreement, and that the
Agreement shall be binding on the executors, administrators, heirs and assigns
of the undersigned. The undersigned further authorizes the undersigned’s spouse
to amend, modify or terminate the Agreement, or waive any rights thereunder, and
that each such amendment, modification, waiver or termination signed by the
undersigned’s spouse shall be binding on the community property interest or
quasi community property interest of undersigned in all property which is the
subject of the Agreement and on the executors, administrators, heirs and assigns
of the undersigned, each as fully as if the undersigned had signed such
amendment, modification, waiver or termination.

  

Dated: September 9, 2020         Name:

 

12

